                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  IN THE MATTER OF THE                           Case No. 1:20-MJ-00126-BLW
  SEARCH OF THE RESIDENCE AT
  21012 PECKHAM ROAD,                            MEMORANDUM DECISION AND
  GREENLEAF, IDAHO.                              ORDER



                                    INTRODUCTION

       Before the Court are the following motions filed by Petitioner Paul Lietz: motion

for return of seized property, motion for reconsideration, motion for discovery, motion to

the court, and an amended motion for return of seized property. (Dkt. 7, 10, 13, 14, 15.)

The motions are fully briefed and at issue. The motions are suitable for disposition

without a hearing. Local Civ. R. 7.1(d)(1)(B).

       After careful consideration of the record; the parties’ briefing; and otherwise being

fully advised, the Court will grant in part and deny in part the motions for return of seized

property for the reasons set forth below. Further, the Court will deny the motion for

reconsideration, motion for discovery, and motion to the court.

                                     BACKGROUND

       The Government applied for a search warrant on May 11, 2020, in connection

with an ongoing criminal investigation being conducted for violation of 21 U.S.C. §§

841(a)(1), 844, and 846 – manufacturing, distribution, or dispensing, or possession with

intent to manufacture, distribute, or dispense a controlled substance. (Dkt. 1.) The

warrant application sought to search the premises, certain vehicles, and outbuildings



MEMORANDUM DECISION AND ORDER - 1
located at 21012 Peckham Road, Greenleaf, Idaho as described in the affidavit attached

thereto. (Dkt. 1.) The search warrant was issued by the magistrate judge on May 11,

2020. (Dkt. 2.)

       In the morning of May 14, 2020, law enforcement agents executed the search

warrant. The warrant return receipt lists the property seized during the search as: United

States currency, white phone, black phone, Sony hand cam, and HP laptop. (Dkt. 2.)

Other items – vape case containing possible marijuana; pill bottle containing oxycodone;

pill pottle from bedroom; and a phone from the bedroom - were initially seized, but then

returned by law enforcement at the scene. (Dkt. 7-2, Ex. C.)

       Following the search, criminal charges were filed against another individual in

United States v. Sothea Ren, Case No. 1:20-cr-00111-DCN. Petitioner has not been

charged or named in any criminal case.

       Petitioner addressed a letter to the United States Department of Justice, dated June

30, 2020, submitting a formal claim and demand for the return of all property. (Dkt. 7-2,

Ex. E.)1 The United States Department of Justice, Drug Enforcement Administration

issued and served upon Petitioner, three notices of seizure of property and initiation of

administrative forfeiture proceedings, each dated September 8, 2020, concerning the

United States currency seized in the May 14, 2020 search. (Dkt. 7-2, Ex. D.)




1
 The June 30, 2020 letter is co-signed by Sakhann Ouch, who also resided at the premises
searched on May 14, 2020.



MEMORANDUM DECISION AND ORDER - 2
       On September 28, 2020, Petitioner filed a motion to unseal documents. (Dkt. 4.)

The Court granted Petitioner’s motion and unsealed the search warrant, affidavit, and

search warrant return filed in this matter for purposes of allowing Petitioner access to the

same. (Dkt. 6.) A copy of those materials and the Court’s Order were mailed to Petitioner

on November 13, 2020. (Dkt. 6.) Thereafter, Petitioner filed the motions presently before

the Court. (Dkt. 7, 10, 13, 14, 15.)

                                       DISCUSSION

1.     Motions for Return of Seized Property (Dkt. 7, 15)

       Petitioner seeks return or replacement of all property seized on May 14, 2020

pursuant to Federal Rule of Criminal Procedure 41(g). (Dkt. 7, 15.) Petitioner’s motions

challenge the lawfulness of the execution of the search warrant, the completeness and

accuracy of the warrant return, and the Government’s failure to comply with the notice

and commencement of the administrative forfeiture processes required by 18 U.S.C.

§ 983. (Dkt. 26.) Petitioner requests the return of SD cards from video equipment; a

patrol eyes video camera; documents and information from personal financial files and

computer data; herbal substances; an X-Box; and United States currency. (Dkt. 7, 15.)

The Government opposes the motions, arguing the search warrant was lawful and

properly executed, and that the forfeiture process of the seized United States currency is

in accordance with 18 U.S.C. § 983. (Dkt. 25.)

       For the reasons that follow, the Court will grant in part and deny in part

Petitioner’s motions for return of property as to the United States currency. As to the




MEMORANDUM DECISION AND ORDER - 3
other seized items of property, the Court will deny Petitioner’s motions for return of

property.

       A.     Applicable Standard under Rule 41

       Under Federal Rule of Criminal Procedure 41(g), “[a] person aggrieved by an

unlawful search and seizure of property or by the deprivation of property may move for

the property’s return.” Fed. R. Crim. P. 41(g); United States v. Kama, 394 F.3d 1236,

1237-38 (9th Cir. 2005). Where, as here, “the motion is made by a party against whom no

criminal charges have been brought, such a motion is in fact a petition that the district

court invoke its civil equitable jurisdiction.” United States v. Comprehensive Drug

Testing, Inc., 621 F.3d 1162, 1172 (9th Cir. 2010) (en banc) (per curiam).

       The Ninth Circuit has articulated a four-part balancing test for determining

whether to exercise equitable jurisdiction to reach the merits of a 41(g) motion. See

Ramsden v. United States, 2 F.3d 322, 324-25 (9th Cir. 1993). The Ramsden test directs

courts to consider the following factors:

       1) whether the Government displayed a callous disregard for the
       constitutional rights of the movant; 2) whether the movant has an individual
       interest in and need for the property he wants returned; 3) whether the
       movant would be irreparably injured by denying return of the property; and
       4) whether the movant has an adequate remedy at law for the redress of his
       grievance.

Id. at 325. No single factor is determinative. “If the ‘balance of equities tilts in favor of

reaching the merits’ of the Rule 41(g) motion, the district court should exercise its

equitable jurisdiction to entertain the motion.” Kama, 394 F.3d at 1238 (quoting

Ramsden, 2 F.3d at 326). Because such a motion is treated as a civil equitable



MEMORANDUM DECISION AND ORDER - 4
proceeding, however, “a district court must exercise ‘caution and restraint’ before

assuming jurisdiction.” Ramsden, 2 F.3d at 324 (quoting Kitty’s East v. United States,

905 F.2d 1367, 1370 (10th Cir. 1990)). If a district court treats a Criminal Rule 41(g)

motion as a civil complaint, “it [is] required to apply the Federal Rules of Civil

Procedure.” United States v. Ibrahim, 522 F.3d 1003, 1008 (9th Cir. 2008).

       If the Court reaches the merits of “a motion for return of property [that] is made

before an indictment is filed (but a criminal investigation is pending), the movant bears

the burden of proving both that the seizure was illegal and that he or she is entitled to

lawful possession of the property.” United States v. Martinson, 809 F.2d 1364, 1369 (9th

Cir. 1987). A return of property should follow only a particularly egregious violation;

“[t]he issue is whether the Government’s conduct was sufficiently reprehensible ... to

warrant this sanction.” Ramsden, 2 F.3d at 327.

       B.     Seized United States Currency

       The Government reports that agents seized the following United States currency

during the search: $5,760.00 from Sothea Ren’s wallet; $7,228.00 from a purse

containing the identification of Ms. Ren’s mother; and $5,020.00 from a safe in the

master bedroom. Certain of those amounts were identified as recorded buy funds from

undercover drug transactions involving Ms. Ren, namely: $200 from Ms. Ren’s wallet

and $1,290.00 from the purse of Ms. Ren’s mother. (Dkt. 25.)

       The Government represents in its response brief that it has instructed the return of:

1) the $5,020.00 seized from the bedroom safe and 2) $5,928.00 of the currency seized

from the purse of Ms. Ren’s mother, which is the amount remaining after deducting the


MEMORANDUM DECISION AND ORDER - 5
$1,290.00 of identified recorded buy funds. (Dkt. 25 at 3.) The remaining seized currency

retained by the Government has been noticed in the forfeiture allegation of the

superseding indictment returned on February 11, 2021 in United States v. Sothea Ren,

Case No. 1:20-cr-00111-DCN, Docket No. 20.

       Petitioner agrees to the return of the currency seized from the bedroom safe and

the purse as stated by the Government, but notes a discrepancy in the Government’s

calculation of the total amount to be returned. (Dkt. 26.) The correct amount to be

returned from the purse is $5,938.00, after deducting the identified recorded buy funds

from undercover drug transactions ($1,290.00) from the amount seized from Ms. Ren’s

mother ($7,228.00). Because there is no dispute over the return of the currency found in

the bedroom safe or purse, and the discrepancy in the amount is a minor miscalculation

easily corrected, the Court will grant Petitioner’s motions for return of property as to the

return of the undisputed currency. The Government is directed to return $5,938.00 in

seized currency from the purse and $5,020.00 seized from the bedroom safe to Petitioner.

       As to the remaining retained currency, the Court will decline equitable jurisdiction

and will deny Petitioner’s motions for return of property pursuant to Rule 41(g). The

Government has established that the remaining currency has been noticed in the forfeiture

allegation of the superseding indictment in United States v. Sothea Ren, Case No. 1:20-

CR-00111-DCN. Therefore, those funds are subject to civil forfeiture proceedings. See In

re Return of Seized Property v. United States, 625 F.Supp.2d 949, 955 (C.D. Cal. 2009)

(citing United States v. U.S. Currency $83,310.78, 851 F.2d 1231, 1235 (9th Cir.1988) (A

Rule 41(g) motion is properly denied once a civil forfeiture action has been filed.)). As


MEMORANDUM DECISION AND ORDER - 6
such, Petitioner has an adequate remedy at law to pursue a claim for return of the retained

currency and to challenge the Government’s compliance with the forfeiture notification

and filing requirements. Moreover, the other Ramsden factors do not weigh in favor of

exercising equitable jurisdiction.

       Petitioner has not established that he is entitled to lawful possession of the retained

currency. (Dkt. 7, 15, 26.) Again, the retained currency is alleged to be recorded funds

identified as having been used in an undercover drug transaction that are the subject of a

criminal investigation and are noticed in the forfeiture allegation. Petitioner has not

shown an individual interest in or need for return of the retained currency, or that any

irreparable injury would befall upon him if return is denied. See Ramsden, 2 F.3d at 325.

Critically, Petitioner has other civil remedies available for pursuing his challenge to the

lawfulness of the search warrant and its execution. See e.g., 42 U.S.C. § 1983.

       C.     Other Items of Seized Property

       Petitioner seeks return of other items seized during the search. (Dkt. 7, 15, 26.)

Namely: SD cards from video equipment; a patrol eyes video camera; documents and

information from personal financial files and computer data; herbal substances; and an X-

Box. Regrettably, the Government’s response does not address the other property seized

during the May 14, 2020 search. (Dkt. 25.)

       Having carefully reviewed the record, the Court will decline to exercise equitable

jurisdiction over Petitioners’ motions for return of the other seized property. As with the

retained currency discussed above, the other items of property were seized as part of an

ongoing criminal investigation. Although Petitioner has expressed an interest in the other


MEMORANDUM DECISION AND ORDER - 7
seized items, he has not articulated a need for return of the property or that any

irreparable injury will result absent return of the items. Importantly, Petitioner has

adequate legal remedies to pursue return of the property or monetary reparation for

damages or other civil violations allegedly caused during the execution of the search

warrant. Such claims may be raised in an appropriate civil action. For these reasons, the

Court will deny Petitioner’s motions for return of the remaining items of property.

2.     Motion for Reconsideration Re: Unsealing Search Warrant Filings (Dkt. 10)

       On November 13, 2020, the Court granted Petitioner’s motion to unseal the search

warrant, affidavit, and search warrant return filed in the above-entitled matter for

purposes of allowing Petitioner access to the same pursuant to District of Idaho Local

Criminal Rule 49.1. (Dkt. 6.) Petitioner seeks reconsideration of that Order asking that

the Court unseal all documents contained in the above entitled matter. (Dkt. 10.)

       Petitioner argues unsealing the materials is required by the First Amendment and

common law principles providing open access to the judicial system. (Dkt. 10.) The

Government opposes the motion to the extent it seeks to unseal documents to the general

public on the grounds that the search warrant affidavit, in particular, contains evidence of

criminal conduct by unindicted individuals in an on-going investigation. (Dkt. 19.)

       The Court finds the Government has shown a compelling governmental interest in

keeping the search warrant affidavit under seal to the general public. Namely, that the

affidavit contains evidence of an ongoing investigation of unindicted individuals.

Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing

Times Mirror Co. v. United States, 873 F.2d 1210, 1219 (9th Cir. 1989) (Warrant


MEMORANDUM DECISION AND ORDER - 8
materials are traditionally kept secret in the midst of a pre-indictment investigation for

important policy reasons.). That compelling interest outweighs the public and Petitioner’s

interests in public access to the warrant affidavit. The Court further finds there are no less

restrictive means available to safeguard the compelling interest at this time given the

ongoing nature of the investigation.2

       Based on this record, the Court will deny Petitioner’s motion for reconsideration

to the extent it seeks to unseal the search warrant affidavit to the general public. (Dkt.

10.) The search warrant affidavit itself (Dkt. 1), and any filings revealing the contents of

the search warrant affidavit shall remain under seal.

       However, the Government has shown no compelling interest to retain the filings

other than the warrant affidavit under seal. The Court will therefore order that the filings

other than the warrant affidavit be unsealed on May 28, 2021, unless otherwise ordered

by the Court. No later than noon on May 26, 2021, the Government may make a further

showing as to why any of the other filings in this matter should remain under seal.

3.     Motions Regarding Discovery and Service (Dkt. 13, 14)




2
 There exists a private “right of access under the Fourth Amendment to the affidavit in support
of the search warrant” during the pre-indictment stage, which vests in the individual or entity
whose property was seized. Societe d’Equipments Internationaux Nigeria, Ltd. v. Dolarian
Capital, Inc., 2016 WL 4191887, at *1 (E.D. Cal. Aug. 8, 2016) (citing cases); see also In re
Searches and Seizures, 2008 WL 5411772 (E.D. Cal. Dec. 19, 2008). Petitioner was provided
with the search warrant affidavit and related materials upon his first motion. (Dkt. 6); (Staff
Notes dated Nov. 13, 2020). The Clerk of the Court emailed Docket Nos. 1, 2, 3, and 6 to
Petitioner as directed in the Court’s Order at Docket 6. The remainder of the filings in the case
have been either submitted by Petitioner or mailed to Petitioner.



MEMORANDUM DECISION AND ORDER - 9
       Petitioner requests that he be allowed to pursue discovery and verify what property

was seized during execution of the search warrant in this matter. (Dkt. 13.) In addition,

Petitioner request that the Government be required to date stamp all pleadings and

documents received from Petitioner and to “stop harassing” Petitioner when he serves

documents upon the Government. (Dkt. 14.) The Government opposes the motions

arguing 1) Petitioner is not a party in any criminal or civil case and, therefore, not entitled

to discovery; and 2) there is no basis or authority for requiring the United States

Attorney’s Office to date stamp Petitioner’s filings. (Dkt. 25.) The Government further

notes that Petitioner is not required to effectuate service by personal delivery. (Dkt. 25.)

The Court will deny Petitioner’s motions relating to discovery and service.

       Petitioner’s request to pursue discovery concerns the property seized during the

May 14, 2020 search. Petitioner alleges “a lot of property” was not disclosed on the Form

DEA-12 and he seeks to review the articles seized to verify the accuracy of the report and

assist him in raising legitimate and relevant issues concerning the items seized. (Dkt. 13.)

However, Petitioner has identified no authority allowing a non-party to compel discovery

as Petitioner seeks to do in this miscellaneous action.

       The same is true as to Petitioner’s request for a Court order directing particular

actions by the Government with regard to receipt of service. The parties may effectuate

and receive service by any means provided for under the rule. To that end, the Court

notes that the assurances Petitioner seeks to obtain in his motion may be more readily

attained by utilizing means of service other than personal delivery. Regardless of the

chosen method for serving, the parties are prohibited from engaging in actions or conduct


MEMORANDUM DECISION AND ORDER - 10
intended and designed to harass or otherwise interfere with, discourage, or thwart

effectuation of service.

                                         ORDER

       IT IS ORDERED that:

       1.     Petitioner’s Motions for Return of Seized Property (Dkt. 7, 15) are

       GRANTED IN PART AND DENIED IN PART as stated herein and as follows:

              a.     The motion is GRANTED to the extent that the Government be

              directed to return $5,938.00 in seized currency from the purse and

              $5,020.00 seized from the bedroom safe to Petitioner.

              b.     The motion is DENIED as to the remaining amounts of seized

              currency and other items of seized property.

       2.     Petitioner’s Motion to Reconsider (Dkt. 10) is GRANTED IN PART AND

       DENIED IN PART. The Search Warrant Application and Affidavit (Dkt. 1) shall

       remain under seal. The Clerk shall unseal the remaining filings in this matter on

       May 28, 2021, unless otherwise ordered by the Court.

       3.     Petitioner’s Motion for Discovery and Motion to the Court (Dkt. 13, 14) are

       DENIED.

                                                 DATED: May 18, 2021


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 11
